Title: From James Madison to Thomas Jefferson, 14 October 1825
From: Madison, James
To: Jefferson, Thomas


        
          Dr. Sir
          Montpr. ocr. 14. 1825
        
        Mr. Browere (pronounced Brewer) is so anxious to pay his respects to you that I can not refuse him a line of introduction. His object is to take your likeness in plaster, much desired it appears by patrons of a Public Gallery. His success as an Artist is very highly attested. His bust of Genl Lafayette is pronounced by other imitative Artists a conspicuous proof of his talent. The little specimen he has given here accords with his reputation. Being apprized that you will not submit to the tedious operation for a Bust, he limits his hopes to a Mask of the face only, which can be quickly taken without fatigue to the patient & to which he can add the other parts, from a mere outline on paper.
        I have heard nothing as to the University since I parted from you. I hope things continues [sic] well there; and that Key & Long will have seen their error in the course so hastily taken by them. I find all I meet with anticipating permanent good to the Institution from the incidents which threw a transient cloud over it.
      